Exhibit 10.2

 

MANAGEMENT SERVICES AGREEMENT

THIS MANAGEMENT SERVICES AGREEMENT (this “Agreement”) is dated and made
effective as of April 20, 2018 (the “Effective Date”), by and between FE
Concepts, LLC, a Texas limited liability company (the “Company”) and Cinema
Operations, L.L.C., a Texas limited liability company (together with any of its
subsidiaries from time to time providing Services hereunder, the
“Manager”).  The Manager and the Company are sometimes referred to in this
Agreement, collectively, as the “Parties” and each individually as a “Party.”
Defined terms used in this Agreement but not otherwise defined herein have the
meanings ascribed to them on Schedule I hereto.

RECITALS

A.   The Manager is an affiliate of AWSR Investments, LLC, a Texas limited
liability company (“CB Entity”).

B.   Cinemark USA, Inc., a Texas corporation (“Cinemark”) is an affiliate of
CNMK Texas Properties, LLC, a Texas limited liability company (“CNK Entity”).

C.   CNK Entity and CB Entity are parties to that certain Limited Liability
Company Agreement, dated as of April 20, 2018 (the “LLC Agreement”), pursuant to
which CB Entity and CNK Entity have formed the Company to own and operate a
certain family entertainment facility or facilities branded Strike + Reel
incorporating games, rides, bowling, restaurants, bars and motion picture
theater auditoriums (the “Facilities”).

D.   The Manager has or will use commercially reasonable efforts to obtain the
qualified, experienced and necessary personnel to manage each Facility and the
Manager also has or will use commercially reasonable efforts to obtain the
qualified personnel necessary to provide accounting and administrative services
in connection with the operation of a Facility.

E.   The LLC Agreement provides in part that the Company shall engage the
Manager to provide the Services pursuant to this Agreement.

F.   The Company desires    to retain the Manager as the exclusive provider of
the Services with respect to any Facility and the Manager is willing to provide
such services, upon the terms and subject to the conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

 

--------------------------------------------------------------------------------

 

ARTICLE I

CONSTRUCTION AND DEVELOPMENT SERVICES

1.1   Provision of Construction and Development Services.  Subject to Article
III below, the Company hereby engages the Manager to provide the construction
and development services described in Schedule II hereto (collectively, the
“Development Services”) in connection with the acquisition, construction and
development of a Facility.  Subject to Article III below, the Manager is hereby
vested with full authority to take all such actions, do all such things and
execute and enter into on behalf of the Company all such contracts, agreements,
leases, licenses, instruments, commitments, undertakings and understandings
(collectively, “Contracts”) relating to such activities listed on Schedule II
except as specified in Section 3.1.

1.2   Standards for Provision of Development Services.

(a)   The Manager shall devote such time and personnel as the Manager deems
appropriate to provide the Development Services. The Manager shall not be
required to spend its full time and attention to provide the Development
Services.  

(b)   The Company will provide such cooperation as is needed from time to time
in connection with the provision of the Development Services hereunder.  In
connection with the provision of the Development Services hereunder, the Manager
shall obtain and maintain at the Company’s expense, for itself or on behalf of
the Company, as the case may be, all licenses, permits and authorizations from
any Governmental Authorities which are necessary for the construction and
development of a Facility.  The Company shall cooperate with the Manager in
obtaining all consents, authorizations, approvals, permits and licenses
necessary for the construction and development of a Facility.  The Manager shall
use commercially reasonable efforts to be at all times qualified and licensed to
do business and be in good standing in all jurisdictions where such
qualification or license is required to enable the Manager to provide the
Development Services as contemplated by the terms of this Agreement.

(c)   The Manager shall conduct all activities and duties hereunder in good
faith and shall use its commercially reasonable efforts to obtain terms for the
supply of goods and services to a Facility and the Business comparable with the
terms that the Manager and its subsidiaries and Affiliates are able to obtain
for the Manager Related Facilities, provided, however, that the Manager is not
required to purchase such goods and services on the same terms as Manager
purchases similar goods and services for Manager Related Facilities.  In
connection with the construction and development of a Facility, the Manager may
purchase necessary goods, supplies and services from or through the Manager or
any of its Affiliates so long as such prices are comparable with the prices and
terms of goods, supplies and services of like quality available from
non‑affiliated third parties in an arm’s length transaction.

2

--------------------------------------------------------------------------------

 

1.3   Theater Services.  The Manager acknowledges that the Company has entered
into the Theater Services Agreement with Cinemark pursuant to which Cinemark
shall provide the Theater Services, which includes certain expertise regarding
the construction and design of the motion picture theater auditoriums and the
selection of certain technologies related thereto (the “Theater Construction
Expertise”).  The Theater Construction Expertise shall be provided exclusively
by Cinemark and shall not be construed to constitute Development Services
provided by the Manager.  The Manager shall coordinate the provision of
Development Services under this Agreement with the provision of the Theater
Construction Expertise by Cinemark, including the implementation of any
recommendations or plans resulting therefrom.  

ARTICLE II

MANAGEMENT SERVICES

2.1   Provision of Management Services.  Subject to Article III below, the
Company hereby engages the Manager to manage a Facility and the business
conducted at a Facility (the “Business”) and to provide the Management Services
in accordance with this Agreement, and the Manager hereby agrees to manage a
Facility and the Business and to provide the Management Services in accordance
with this Agreement.  Subject to Article III below, the Manager is hereby vested
with full authority and responsibility for the day‑to‑day management of a
Facility and the Business and is empowered to take all such actions, do all such
things and execute and enter into all such Contracts in this regard, on behalf
of and in the name of the Company, as the Manager may, in its reasonable
discretion, deem necessary or desirable for such purpose; subject to the
provisions of Article III.  For the avoidance of doubt, it is agreed that the
Manager shall have the responsibility and authority to make any and all
decisions with respect to the day‑to‑day, ordinary course of business operations
of a Facility and the Business, subject to the provisions of Article III.

2.2   Standards for Provision of Management Services; Cooperation.

(a)   The Manager shall devote such time and personnel as the Manager deems
appropriate to provide the Management Services that are comparable to those
employed by the Manager in connection with the operation of the Manager Related
Facilities. The Manager shall not be required to spend its full time and
attention to provide the Management Services.  

(b)   The Company will provide such cooperation as is needed from time to time
in connection with the provision of the Management Services hereunder.  In
connection with the provision of the Management Services hereunder, the Manager
shall use commercially reasonable efforts to obtain and maintain at the
Company’s expense, for itself or on behalf of the Company, as the case may be,
all licenses, permits and authorizations from any Governmental Authorities which
are necessary for the operation of the Business in the manner contemplated by
this Agreement, including, but not limited to, licenses to serve food and
alcoholic beverages.  The Company shall cooperate with the Manager in obtaining
all consents, authorizations, approvals, permits and licenses necessary to
operate the Business.  The Manager shall use commercially reasonable efforts to
be qualified and licensed to do business and be in good standing in all
jurisdictions where such qualification or license is required to provide
Management Services as contemplated by the terms of this Agreement.

3

--------------------------------------------------------------------------------

 

(c)   The Manager shall conduct all activities and duties hereunder in good
faith and shall use commercially reasonable efforts to obtain terms for the
supply of goods and services to and by the Facilities and the Business
comparable with the terms that the Manager and its subsidiaries and Affiliates
are able to obtain for the Manager Related Facilities.  In the management of the
Facilities, the Manager may purchase necessary goods, supplies and services from
or through the Manager or any of its Affiliates so long as such prices are
comparable with the prices and terms of goods, supplies and services of like
quality available from non‑affiliated third parties in an arm’s length
transaction.

(d)   As part of the Management Services, the Manager shall provide “point of
sale” systems necessary to effectuate the retail transactions incident to the
Business for the Facilities that are the same as the point of sale software
systems used by the Manager in the operations of the Manager Related
Facilities.  

(e)   The Manager shall use commercially reasonable efforts to obtain all
software, permits, licenses, sublicenses, authorizations, intellectual property
and other intangibles and rights necessary to operate the Facilities and perform
under this Agreement, including any third party software, applications and/or
licenses.  The Manager shall use commercially reasonable efforts to obtain any
necessary consents and/or provide documentation to evidence the foregoing upon
the Company’s request.

2.3   Compliance with Leases.  In providing the Management Services, to the
extent a Facility is subject to a Lease (as defined below), the Manager shall
use commercially reasonable efforts to comply in all material respects with, and
not violate in any material respect, the terms of any real property lease
associated with the Facilities (each such lease, a “Lease” and collectively, the
“Leases”).  

2.4   Compliance with Laws.  The Manager shall use commercially reasonable
efforts to cause the Facilities to comply in all material respects with any Law
affecting the Facilities and issued by any Governmental Authority having
jurisdiction thereof.  Further, the Manager shall not unreasonably refuse or
delay compliance with any specific instructions that are given by the Company
and that are reasonably necessary to cause the Facilities to comply with such
Laws.  The Company shall cooperate with the Manager in complying with such Laws,
including paying all costs of such compliance.

2.5   Theater Services.  The Manager acknowledges that the Company has entered
into the Theater Services Agreement with Cinemark pursuant to which Cinemark
shall provide the Theater Services.  The Theater Services shall be provided
exclusively by Cinemark and shall not be construed to constitute Management
Services provided by the Manager.  The Manager shall consult with Cinemark to
receive Cinemark’s recommendations with respect to the Theater Services to be
provided by Cinemark under the Theater Services Agreement.  The Manager shall
coordinate providing its Services under this Agreement with the Theater Services
to be provided by Cinemark under the Theater Services Agreement.  The Manager
shall cause the Company to pay all fees and expenses payable to Cinemark under
the Theater Services Agreement.

2.6   Internet Websites.  The Manager will create, or cause to be created, an
Internet website for the Company listing each Facility on such website and
providing on such website the ability for customers to purchase Facility
admissions, prepaid cards and movie tickets for each Facility.

4

--------------------------------------------------------------------------------

 

ARTICLE III

LIMITATIONS ON MANAGER AUTHORITY

3.1   Actions Requiring Prior Written Consent of the Company.  Notwithstanding
anything to the contrary contained in this Agreement, the Manager shall not,
unless specifically authorized by the Company in writing, take any of the
following actions with respect to any of the Company or any of its assets or
properties, including the Facilities:

(a)   incur or commit to incur on behalf of the Company any capital expenditure
(or series of related capital expenditures) that are, in the aggregate, more
than five percent (5%) over amounts included in an Approved Budget; provided,
however, that nothing in this Agreement shall be construed to prohibit or
prevent the Manager from making emergency repairs necessary to prevent (i)
damage to or destruction of the assets, properties or premises of the Facilities
or (ii) protect the safety of the Facilities employees, customers or other
invitees;

(b)   subject to Section 6.3, incur or commit to incur on behalf of the Company
any expenditure(s) that would result in the aggregate of expenditures in all
accounting categories, (other than Excluded Expenditures), exceeding an Approved
Budget by more than five percent (5%) for each Facility for such entire Fiscal
Year.  Notwithstanding the preceding sentence, prior written consent will not be
required if an expenditure for the Business exceeds the amount set forth in the
Approved Budget during an interim reporting period if the Manager reasonably
determines that such expenditure will not result in the aggregate of
expenditures in all accounting categories for the Business exceeding those set
forth in an Approved Budget for such entire Fiscal Year by more than five
percent (5%) in the aggregate for a Facility;

(c)   enter into on behalf of the Company any transaction or Contract that is
neither contemplated by this Agreement nor reasonably related to the Services
being provided hereunder;

(d)   enter into on behalf of the Company any Contract in excess of $50,000 per
annum that cannot be terminated by the Company without premium or penalty on
less than thirty (30) days prior written notice;

(e)   incur, guarantee, grant any security interest in respect of, or otherwise
become liable for, any indebtedness for borrowed money, letters of credit,
notes, bonds, mortgages or similar Contracts or lease obligations that are
required to be treated as capitalized leases in accordance with generally
accepted accounting principles in the United States (“GAAP”);

(f)   agree to subject the assets of the Company to any other lien or
encumbrance, other than Permitted Liens; or

(g)   change any policy regarding the prices charged for tickets for any of the
motion pictures exhibited in a Facility without the prior approval of the Board.

5

--------------------------------------------------------------------------------

 

In the event that the authorization of the Company is required under this
Section 3.1 in respect of any action to be taken or not to be taken hereunder or
any amount to be incurred or not to be incurred hereunder, the Manager shall
request such authorization in writing as provided in Section 12.5.

3.2   Company Approval. For the purpose of this Agreement, any consent or
approval required or permitted to be given by the Company shall require the
approval of the Board (including at least one Board member not affiliated with
the Manager) or, the approval of an executive officer of the Company not
affiliated with the Manager to the extent that specific authority to grant such
consent or approval has been expressly delegated to such officer by the Board,
subject to any additional approval required by the Members in accordance with
the LLC Agreement.  Any notice by the Manager to the Company shall be given in
accordance with Section 12.5.

ARTICLE IV

STAFFING SERVICES

4.1   Provision of Staffing Services.  The Company hereby engages the Manager to
provide the Staffing Services at a Facility in accordance with the terms of this
Agreement, and the Manager hereby agrees to provide the Staffing Services at a
Facility in accordance with the terms of this Agreement.

4.2   Standards for the Provision of Staffing Services; Cooperation.  The
Manager shall devote such time and personnel as the Manager deems appropriate to
provide the Staffing Services. The Manager shall not be required to spend its
full time and attention to provide the Staffing Services.  Nothing in this
Agreement shall prevent or restrict the Manager from terminating the employment
or engagement of any of its employees, agency workers, consultants, contractors
or other workers at any time or from taking any other actions with respect to
its employees, agency workers, consultants, contractors or other workers, in its
sole and absolute discretion.

4.3   Manager as Employer.

(a)   The Parties hereto agree that the Manager will use commercially reasonable
efforts to recruit, employ, train and supervise any and all employees necessary
to enable the Manager to provide the Services hereunder, that such employees
will at all times be employees of the Manager, a Manager Subsidiary or Manager
Affiliate, and that the Manager will be responsible for (i) making all
determinations related to such employees, including determinations with respect
to wages, salaries, fringe benefits and other compensation, employment duration,
the assignment of duties and the negotiation and settlement of labor disputes,
(ii) making all payments in connection with the compensation of such employees,
collecting and remitting any and all payroll taxes or other withholdings in
connection therewith and filing any and all tax returns as are required with
respect to such taxes, and (iii) procuring and maintaining adequate workers’
compensation insurance as may be required by Law (it being understood that all
expenses (including expenses relating to any of the foregoing) associated with
the employment of Facility‑level employees shall be Company Expenses).

6

--------------------------------------------------------------------------------

 

(b)   In staffing each Facility, the Manager will use its commercially
reasonable efforts to employ persons in such numbers and of such skill levels as
are comparable in number and skill level to the persons the Manager employs in
connection with the operation of the Manager Related Facilities.

(c)   The Manager acknowledges and agrees that, in any and all matters related
to a Facility and the Business, it shall comply in all material respects with
the Fair Labor Standards Act, the Occupational Safety and Health Act and any
other law, rule or regulation relating to employment or human health and safety
in connection with the Staffing Services.  The Company acknowledges that
employees at a Facility may be employed by a subsidiary or Affiliate of Manager.

(d)   The Parties hereto agree that the Company shall have no liability to any
of the employees hired by the Manager, except for reimbursing the Manager for
Company Expenses and otherwise as specifically set forth in this Agreement.

ARTICLE V

FINANCIAL INFORMATION, ACCESS AND CONSULTATION

5.1   Maintenance of Books and Records.  The Manager shall keep full and
materially accurate books of account and such other records in accordance with
generally accepted accounting principles reflecting the Company operations of a
Facility showing all revenue and expenses of the Company from a Facility during
the term of this Agreement.  The Manager’s books and records for the Company
will correspond with the Manager’s fiscal year.  Such Company records and
accounts shall be prepared and maintained for each Facility in accordance with
good business practices and in accordance with the method the Manager prepares
such records and accounts for the Manager Related Facilities, and shall be
sufficiently detailed to enable the statements of operations, balance sheets and
statements of cash flows for the Company to be prepared from time to time for
each Facility.  For the avoidance of doubt, this Section 5.1 shall not require
the Manager to provide any books and records of any Person other than the
Company, including, but not limited to, any books and records of any Company
Affiliates, Company Subsidiaries, Manager Affiliates, or Manager Subsidiaries.

5.2   Monthly and Quarterly Financial Reporting.  The Manager shall within
thirty (30) days after the end of each Fiscal Month ending after the Effective
Date furnish to the Company a monthly Facility profit and loss statement of the
Company in the form attached as Exhibit A (which monthly Facility profit and
loss statement shall also be provided in a spreadsheet format), a trial balance
reflecting all ledger account balances for the Company for each Facility, and a
summary of all pro-rata Company costs and expenses allocated to a Facility by
Manager for such period.  Within forty-five (45) days after the end of each
Fiscal Quarter ending after the Effective Date, unless such Fiscal Quarter ends
on the last day of a Fiscal Year, in which case within sixty (60) days after the
end of such Fiscal Quarter, furnish to the Company a consolidated unaudited
balance sheet, income statement, statement of comprehensive income, statement of
Member’s equity and statement of cash flows for the Company, in each case in
accordance with U.S. GAAP, which, for the avoidance of doubt, shall not require
any footnotes.  For the avoidance of doubt, this Section 5.2 shall not require
the Manager to provide any financial records of any Person other than the
Company, including, but not limited to, any financial records of any Company
Affiliates, Company Subsidiaries, Manager Affiliates, or Manager Subsidiaries.

7

--------------------------------------------------------------------------------

 

5.3   Inspection Rights.  The representatives of the Company shall be entitled
at all reasonable times and with reasonable prior notice to the Manager to
inspect and obtain copies of all documents, records and accounts of the Company
under the control of the Manager relating to a Facility and/or the Business and
to discuss the financial statements and performance of a Facility with
appropriate personnel of the Manager.  The frequency, manner and duration of
such inspections and discussions shall be conducted at times and dates mutually
agreed by the Manager and the Company and without undue hindrance to the proper
conduct of the operations of the Business or the activities of the Manager and
its employees, agents and independent contractors.  Any expenses incurred by the
Parties in connection with any such inspections shall be the sole cost and
expense of the Company.  For the avoidance of doubt, this Section 5.3 shall only
provide the Company with the right to inspect any documents, records and
accounts of the Company, and not any other Person, including, but not limited
to, any documents, records and accounts of any Company Affiliates, Company
Subsidiaries, Manager Affiliates, or Manager Subsidiaries.

5.4   Year‑End Financials.  The Manager shall cause the Company’s accountants to
prepare unaudited full year end financial statements of the Company for any such
Fiscal Year (i.e., balance sheets, statements of income, statements of
comprehensive income, statements of cash flows and statements of changes in
Member’s equity), which, for the avoidance of doubt, shall not require any
footnotes, for presentation to the Company within sixty (60) days after the end
of each Fiscal Year.  The Company will also provide full year end audited
financial statements (with related footnotes) of the Company within 180 days
after the end of each Fiscal Year.  In connection with the preparation of any
such Company financial statement or any related audit or review thereof, the
Manager shall make the Company books and records of a Facility available for
such purposes in a timely manner.  Any such financial statement preparation,
audit or review shall be at the sole cost and expense of the Company.  The costs
and expenses associated with the full year end audited financial statements
shall be billed directly to the Company.  For the avoidance of doubt, this
Section 5.4 shall only require the preparation of unaudited and audited
financial statements for the Company, and not for any other Person, including,
but not limited to any Company Affiliates, Company Subsidiaries, Manager
Affiliates, or Manager Subsidiaries.

5.5   Notice of Claims, Proceedings and Material Damage.  The Manager shall
notify the Company in writing in a prompt and timely manner of receipt by the
Manager of any written threat of, or, upon becoming aware thereof, the actual
commencement or resolution of, any claims or Proceedings of the Company
involving a Facility, or of any material damage, or material repair needs, of a
Facility that the Company would be liable for.

8

--------------------------------------------------------------------------------

 

ARTICLE VI

BUDGETS

6.1   Draft Annual Budgets.  Prior to the Effective Date, the Manager and the
Company shall agree upon an initial Annual Budget for the remainder of the
Fiscal Year following the Effective Date in the form attached hereto as Exhibit
B. With respect to each Fiscal Year thereafter during the term of this
Agreement, the Manager shall prepare and provide to the Company, no later than
the fifteenth (15th) day of December, a proposed draft budget for such Fiscal
Year relating to each Facility in the form attached hereto as Exhibit B.  The
Manager shall consult with Cinemark when preparing the draft budget for line
items relating to the motion picture theater auditoriums, including film
rentals, in-theatre advertising and projector repair and maintenance.

6.2   Approved Annual Budgets.  The Company shall consider and comment upon the
proposed draft budget prepared by the Manager with respect to each Facility
pursuant to Section 6.1, and the Manager shall from time to time amend and
revise such draft budget in accordance with any reasonable written requests of
the Company mutually agreed to by the Company and the Manager (each such budget
including the initial Annual Budget referred to in Section 6.1, as so amended
from time to time, an “Approved Budget”).  If the Manager submits a proposed
Annual Budget or an amendment to the Annual Budget for the Company’s approval,
and the Company does not request any changes or make any comments with respect
to such Annual Budget, within thirty (30) days of submission, then such proposed
Annual Budget shall be deemed the Approved Budget.  Until such time as the
proposed budget is approved by the Company, the last Approved Budget shall be
the Approved Budget for such year except that (i) any portion of the proposed
budget which is specifically approved or not in dispute shall be deemed approved
and effective and (ii) during any interim period the Manager may reasonably
exceed the Approved Budget for the prior Fiscal Year for (a) taxes, utility
charges and other items not within the Manager’s reasonable control and (b)
increases in contract services,  personnel and other costs to the extent
required to maintain the same level of services for the attendance volumes
anticipated at a Facility provided during the previous Fiscal Year if the costs
of such items has increased above the Approved Budget for the prior Fiscal
Year.  In the event the Parties are unable to agree on an Approved Budget for a
particular Fiscal Year within ninety (90) days of the beginning of such Fiscal
Year, Manager shall operate a Facility related to the disputed portion of the
proposal based upon the last approved Annual Budget.

6.3   Operation in Accordance with Approved Budgets.  The Parties acknowledge
and agree that Facility operating results (e.g., Facility attendance, revenues,
operating expense, net income and cash flows) are subject to significant
variance within any budgeted Fiscal Year and that no draft budget or Approved
Budget can be expected to accurately predict such variances.  Consequently, the
Parties understand that actual interim operating results may vary from the
Approved Budget.  The Manager shall have the authority to make those
expenditures that have been approved in the Approved Budget and which do not
exceed the Approved Budget by more than five percent (5%) in the aggregate with
respect to any Facility; provided that, notwithstanding the foregoing, the
Manager may reasonably exceed the Approved Budget and make additional
expenditures as Company Expenses for (a) taxes, utility charges and other items
not within the Manager’s reasonable control, and (b) increases in contract
services,  personnel and other costs, including but not limited to film rentals,
food and beverage costs, game and

9

--------------------------------------------------------------------------------

 

retail, and salaries and wages (the expenses listed in (a) and (b), the
“Excluded Expenditures”), to the extent required to maintain the same level of
services for the attendance volumes anticipated at a Facility, if the costs of
such items have increased above the Approved Budget.  If a condition of an
emergency nature should exist which precludes consultation with and approval by
the Company and requires that immediate repairs be made for the preservation and
protection of the Facility or to protect the safety of the Facility employees,
customers or other invitees, however, the Manager shall be authorized to take
all actions and to make the necessary expenditure to repair and correct such
condition, regardless of whether any provision has been made in the Approved
Budget for such expenditure.  Cash Expenditures made by the Manager in
connection with any such emergency expenditure shall be paid as a Company
Expense.  Notwithstanding the foregoing, the Manager shall use commercially
reasonable efforts to minimize expenditures not in the Approved Budget
regardless of the Company’s pre‑approval of such expenditure.  The Manager shall
use commercially reasonable efforts to ensure that the actual costs of
maintaining and operating a Facility shall not exceed the Approved Budget by
more than five percent (5%) with respect to any Facility.  All expenses shall be
charged to the proper account in accordance with the Approved Budget.  Expenses
may be reasonably classified or reclassified in excess of the annual budgeted
amount for an accounting category, provided that the Manager shall use
commercially reasonable efforts to ensure the aggregate of expenditures in all
accounting categories (other than Excluded Categories) does not exceed the
Approved Budget by more than five percent (5%).  If the Manager determines that
any interim variances are reflective of expected operating results for the
remainder of the Fiscal Year and that such variances may result in the Approved
Budget for a Facility for such entire Fiscal Year exceeding those set forth in
an Approved Budget for such Facility by more than five percent (5%) for such
entire Fiscal Year (other than Excluded Expenditures), including any contingency
with respect thereto provided for in the Approved Budget for the entire Fiscal
Year, then the Manager may notify the Company and request that the Approved
Budget for the Fiscal Year be amended in accordance with Section
6.2.  Notwithstanding anything to the contrary in this Agreement, the Company’s
sole remedy for any breach by the Manager of this Article VI shall be
termination of the Agreement in accordance with Section 10.2.

ARTICLE VII

MANAGEMENT COMPENSATION AND PAYMENT OF COSTS AND EXPENSES

7.1   Management Compensation.  The Company shall pay to the Manager the
compensation set forth on Exhibit E as follows:

(a)   Payments under Tier 1 shall be paid within thirty (30) days of the opening
of a new Facility.

(b)   Payments under Tier 2, if any, shall be paid annually within fifteen (15)
days after delivery by the Manager to the Company of the unaudited full year end
financial statements.

10

--------------------------------------------------------------------------------

 

(c)   Payments under Tier 3 shall be paid upon the occurrence of a Trigger Event
concurrently with payment to the CB Entity for such Trigger Event.  For purposes
of payments under Tier 3, “Trigger Event” shall mean (i) a Company Sale
Transaction (as such term is defined in the LLC Agreement), or (ii) a transfer
under a Call Option Notice, a CB Offer Notice, or a Sale Election Notice (as
each such term is defined in the LLC Agreement).

7.2   Company Expenses.  The Company shall be responsible for the payment of all
costs and expenses incurred in connection with the construction, development and
operation of a Facility or the operation of the Business, whether such costs or
expenses are incurred directly by the Company or incurred by the Manager or its
Affiliates in connection with the provision of the Services hereunder,
including, without limitation, (a) the Facility’s pro‑rata shares of any
Facility‑level costs and expenses incurred on behalf of a Facility as part of
any arrangements entered into by the Manager on behalf of a Facility and Manager
Related Facilities, (b) Cash Expenditures and (c) all expenses and liabilities
relating to workers compensation insurance and workers compensation claims by
Facility‑level employees (all such costs and expenses for which the Company are
so responsible being referred to, collectively, as the “Company Expenses”).  The
Manager shall have the right to utilize its corporate employees and assets in
connection with the operation of a Facility as required under this
Agreement.  When doing so, the Manager shall be reimbursed for all non-Facility
level costs and expenses incurred by the Manager or its Affiliates allocable to
work done for the Company, as set forth on Exhibit F (“Manager Overhead Costs”),
including the salaries, benefits, bonuses and other compensation of home‑office
personnel who render Services and all office and overhead expenses that are
incurred other than at the Facility‑level.  Without limiting the generality of
the foregoing, Company Expenses shall include, without limitation, (i) Cash
Expenditures and all of the costs and expenses of the type described on Schedule
IV hereto, (ii) any costs and expenses in connection with any third party
consents, permits or licenses relating to any Facility that are related to the
Services, and (iii) any capital expenditures with respect to a Facility but only
to the extent any such costs have been approved in advance and in writing by the
Board.  To the extent that the Manager corporate employees are required to, or
requested to by the Company, to perform services beyond those contemplated
herein (i.e., assisting with tax audits, managing litigation, etc.), then the
Company and the Manager shall meet and consult in good faith to determine a fair
and reasonable expense allocation for such services which will be fully
reimbursable as Company Expenses.  Amounts due to the Manager under this Section
7.2 shall be paid within thirty (30) days of receipt by the Company of an
invoice for such amounts.

7.3   Company Account; Payment of Company Expenses; Quarterly Statements.

(a)   All monies advanced by the Company to fund Company Expenses and all cash
from operations of each Facility shall be deposited in separate bank accounts of
the Company (the “Company Account”) over which the Manager, as agent for the
Company, shall have joint access and control with the Company.  The Manager is
hereby authorized to pay from the Company Account, on behalf of the Company, all
Company Expenses and to use funds in the Company Account to reimburse the
Manager for any Company Expenses previously paid by the Manager.  Checks or
other documents of withdrawal drawn upon the Company Account by the Manager
shall be signed by representatives of the Manager as agent for the Company.  The
Parties hereby acknowledge and agree that the Manager will manage the finances
of the Business on a combined Facility basis and shall be entitled to use cash
flow generated from one Facility to fund operating expenses and losses of any
other Facility.  

11

--------------------------------------------------------------------------------

 

(b)   Concurrently with the delivery of the quarterly financial statements
required by Section 5.2, the Manager shall issue to the Company a statement (the
“Quarterly Statement”) setting forth in reasonable detail all payments made from
the Company Account in respect of Company Expenses with respect to each Facility
and on a combined basis during such Fiscal Quarter.  In the event that the
Company reasonably and in good faith questions or disputes any element of any
Quarterly Statement, written notice thereof shall be provided by the Company to
the Manager within thirty (30) days of the receipt of the Quarterly Statement by
the Company, and the Parties shall thereafter use commercially reasonable
efforts to resolve to their mutual satisfaction any such questions and disputes
during the twenty (20) days following delivery of such written notice by the
Company.  In the event the Parties are unable to resolve any such questions or
disputes, the unresolved matters may be submitted to arbitration pursuant to
Section 12.14.

ARTICLE VIII

INTELLECTUAL PROPERTY

8.1   Reservation of Rights.  Any Facility subject to this Agreement shall be
operated, marketed and branded as a “Strike + Reel” Facility at all times while
the Services are being provided under this Agreement with respect to such
Facility.  The Manager confirms and acknowledges that the Company is and shall
be at all times, the exclusive owner of all rights, title and interest in and to
the Company Trademarks, including the goodwill associated therewith, (ii) the
Manager shall not contest or challenge the Company’s rights in such Company
Trademarks at any time, (iii) nothing herein shall restrict the use of the
Company Trademarks by the Company and the Company Subsidiaries or licensees at
any time or in any manner, (iv) the Manager shall not acquire any ownership
right in the Company Trademarks by virtue of said marks’ use pursuant to this
Agreement, and (v) any goodwill derived from the use of the Company Trademarks
in connection with a Facility shall inure to the exclusive benefit of the
Company.

8.2   Quality Control.  The Manager acknowledges and agrees that: (i) all use of
the Company Trademarks under this Agreement shall be, at all times, subject to
the Company’s reasonable quality control and (ii) to protect the valuable
goodwill associated with the Company Trademarks, the Manager shall assure that
the Company Trademarks are used solely in a manner consistent with the quality
of the goods and services offered under the Company Trademarks.  Upon receiving
notice from the Company that the quality of the goods and services offered under
the Company Trademarks does not meet the Company’s acceptable quality standards,
the Manager shall promptly take all remedial action to assure that goods and
services offered under the Company Trademarks shall meet the quality standards
that are acceptable to the Company’s reasonable satisfaction.

8.3   No Implied Rights.  Nothing in this Agreement provides or implies any
right for the Manager to use the Company Trademarks except as otherwise provided
for in this Article VIII.

12

--------------------------------------------------------------------------------

 

ARTICLE IX

INDEMNITY

9.1   Indemnification by the Company.  The Company shall indemnify and hold
harmless the Manager and its shareholders, managers, officers, directors,
employees and other agents, representatives and Affiliates (and the members,
managers, officers, directors, employees and other agents, representatives and
Affiliates of such Persons) (such indemnified Persons, the “Manager Indemnified
Persons”) from, against and in respect of any and all claims, Proceedings,
obligations, liabilities, liens, encumbrances, losses, damages, assessments,
fines, penalties, taxes, fees, costs (including costs of investigation, defense
and enforcement of this Agreement, including attorneys’ fees and disbursements),
expenses or amounts paid in settlement (in each case, including reasonable
attorneys’ and experts fees and expenses) (collectively, “Losses”), in the case
of clauses (b), (c), and (d) below, whether or not involving a Third Party
Claim, to the extent such Losses are incurred or suffered by the Manager
Indemnified Persons as a result of, arising out of or directly or indirectly
relating to:

(a)   any claim or Proceeding made, initiated or threatened by any Person other
than a Party (a “Third Party Claim”) that relates to the provision of the
Services under this Agreement, the management and operation of a Facility or the
Business, or the consequences of the Manager’s compliance with the terms of this
Agreement or any directions provided by the Company relating to the operation of
the Business, other than to the extent such Losses are caused by the bad faith,
gross negligence or willful misconduct of the Manager or any of its
shareholders, managers, officers, directors, employees and other agents,
representatives and Affiliates (or the shareholders, members, managers,
officers, directors, employees and other agents, representatives and Affiliates
of such Persons);

(b)   all Company Expenses;

(c)   all Manager Overhead Costs;

(d)   any breach of this Agreement by the Company;

(e)   any potential regulatory issues related to the affiliation of the Company
and the CNK Entity; and

(f)   any potential action brought by a shareholder of Cinemark and/or the CNK
Entity arising from claims related to conflict of interest.

9.2   Indemnification by the Manager.  The Manager shall indemnify and hold
harmless the Company, the Company Subsidiaries and the members, managers,
officers, directors, employees and other agents, representatives and Affiliates
thereof (and the members, managers, officers, directors, employees and other
agents, representatives and Affiliates of such Persons) (such indemnified
Persons, the “Company Indemnified Persons”) from, against and in respect of any
and all Losses to the extent such Losses are incurred or suffered by the Manager
Indemnified Persons as a result of, arising out of or directly or indirectly
relating to:

(a)   any Third Party Claim that relates to the provision of the Services under
this Agreement or the management and operation of a Facility or the Business, in
each case, to the extent such Losses are caused by the bad faith, gross
negligence or willful misconduct of the Manager or any of its shareholders,
managers, officers, directors, employees and other agents, representatives and
Affiliates (or the shareholders, members, managers, officers, directors,
employees and other agents, representatives and Affiliates of such Persons); or

13

--------------------------------------------------------------------------------

 

(b)   any Third Party Claim brought by or on behalf of any of the Manager’s
employees, including Third Party Claims alleging age discrimination, sex
discrimination or sexual harassment; provided that this clause (b) shall not be
deemed to (i) provide for indemnification to the Company Indemnified Persons for
any cost relating to employees of the Manager that would otherwise constitute a
Company Expense (for example, compensation of Facility‑level employees in the
ordinary course of business or workers compensation‑related expenses) or (ii)
reduce or modify the obligations of the Manager or the Company pursuant to
Section 9.3.

(c)   any Third Party Claim alleging Manager has violated the Fair Labor
Standards Act, the Occupational Safety and Health Act with respect to the
operations of a Facility or any other rule related to employment or human health
and safety in connection with the Staffing Services and the Occupational Safety
and Health Act related to the construction of a Facility only if such
Occupational Safety and Health Act violation is caused by the bad faith, gross
negligence or willful misconduct of the Manager.

9.3   Insurance.

(a)   The Manager shall maintain all appropriate insurance coverage and fidelity
bonds for a Facility, and the maintenance of such insurance coverage shall be
consistent with Manager’s practices for the Manager Related Facilities including
the minimum coverages and amounts outlined in Exhibit C.  All costs and expenses
of maintaining insurance in connection with the Business and the operation of a
Facility shall be Company Expenses.

(b)   The Manager shall notify the Company concurrently with notification to the
Company’s insurance carrier of any casualty, disaster, loss, damage or injury
occurring at a Facility that is reported by the Manager to an insurance carrier,
and otherwise promptly notify the Company of any actual claim or loss not
occurring in the Company’s ordinary course of business.  The Manager shall not
use a Facility, or permit the same to be used, for any purpose which will make
void or voidable any of such insurance policies, and shall not keep or allow to
be kept at a Facility any material, machinery, equipment, substance or other
thing which may make void or voidable any of such insurance policies.  The
Manager shall, upon the request of the Company, assist the Company in any
reasonable manner, as The Company may request, in the settlement of any claim
under any of such insurance policies.

(c)   The amount of Losses for which indemnification is available under Section
9.1 and 9.2 shall be calculated net of any amounts actually recovered by the
Company Indemnified Persons or the Manager Indemnified Persons, as the case may
be, under insurance policies with respect to such Losses. In the event that any
indemnifying person makes any payment under Section 9.1 or 9.2 in respect of any
Losses, such indemnifying person shall be subrogated, to the extent of such
payment, to the rights of such indemnified person against any insurer or other
third Person with respect to such Losses.

14

--------------------------------------------------------------------------------

 

ARTICLE X

TERM AND TERMINATION

10.1   Term of Agreement.  This Agreement shall apply to each Facility acquired,
owned or operated by the Company and shall commence on the Effective Date and
shall continue until the tenth (10th) anniversary of the Effective Date, unless
terminated earlier or extended pursuant to Section 10.2 (the term of this
Agreement, as so modified is referred to herein as the “Term”).  

10.2   Modification of Term; Termination.

(a)   The Company shall have the right at any time to terminate this Agreement
for Cause by giving fifteen (15) days advance notice in writing to the Manager;
and shall have the right to terminate this Agreement without Cause, by giving
two-hundred and seventy (270) days advance notice in writing to the Manager; or

(b)   The Manager may terminate this Agreement at any time upon the occurrence
of a Company Default by giving fifteen (15) days advance notice in writing to
the Company, and shall have the right to terminate this Agreement for any
reason, with or without cause, after the first anniversary of the opening of the
first Facility to the general public by giving ninety (90) days advance notice
in writing to the Company; or

(c)   The Manager may terminate this Agreement at any time if (i) the CB Entity
no longer holds Class B Units (as such term is defined in the LLC Agreement) in
the Company, (ii) Lee Roy Mitchell no longer serves as an active member of the
board of directors of Cinemark Holdings, Inc. for any reason, including without
limitation retirement, death or disability, or (iii) breach by Cinemark of the
Theater Services Agreement which remains uncured for thirty (30) days  following
such breach, by giving fifteen (15) days advance notice in writing to the
Company; or

(d)   This Agreement shall automatically terminate upon termination of the
Theater Services Agreement.

10.3   Commencement and Termination of Services with Respect to Specified
Facilities.  The provision of the Development Services, Management Services and
Staffing Services under this Agreement shall commence with respect to each
Facility as may be specified in a notice by the Company with respect to each
Facility.  After commencement of the Services, the provision of the Services
under this Agreement shall continue in respect of such Facilities, unless
terminated earlier as expressly provided in Section 10.2, until the fifteenth
(15th) calendar day after the Company shall have given the Manager written
notice of termination with respect to such Service(s).

15

--------------------------------------------------------------------------------

 

10.4   Effects of Termination.  The termination of this Agreement shall not
terminate the rights and obligations of the Parties under Article XI, which
rights and obligations shall only terminate upon the termination of the
Transition Service Periods.  The termination of this Agreement in its entirety,
howsoever arising shall be without prejudice to the rights and duties of the
Parties accrued prior to termination or during any Transition Service
Period.  The Manager’s access and control over any Company Account shall
terminate upon termination of this Agreement in its entirety, or, if such access
is required for the Manager to perform one or more of the Transition Services,
upon the termination of the Transition Service Period applicable to such
Transition Services.  Notwithstanding the foregoing, the covenants, agreements,
terms and conditions of this Agreement which expressly or impliedly have effect
after termination (including, for the avoidance of doubt, those covenants,
agreements, terms and conditions contained in Articles VII, VIII, X XI and XII
of this Agreement and all indemnification and confidentiality provisions
contained in this Agreement) shall continue to be enforceable notwithstanding
termination, including the termination of any Transition Service Period. If this
Agreement is terminated for any reason, any amounts accrued but not yet paid to
the Manager hereunder shall be due and payable within ninety (90) days after the
time of such termination, any amounts accrued but not yet paid to the Company
hereunder shall be due and payable within ninety (90) days after the time of
such termination and the Manager shall deliver to the Company the originals of
all books, records, Contracts and all other documents, certificates, permits or
instruments relating to a Facility, including documents evidencing termination
of the Manager’s right to take any action with respect to the Company
Account.  If possession by the Manager of any such books, records, Contracts,
documents, certificates, permits or instruments are necessary for the
performance of any Transition Service, Manager shall deliver the same to the
Company upon termination of the Transition Service Period applicable to such
Transition Services.

ARTICLE XI

TRANSITION SERVICES

11.1   Transition Services.  If this Agreement terminates for any reason other
than Cause, the Manager agrees to provide the services set forth on Exhibit D,
and any other mutually agreed services determined to be necessary or appropriate
to the Company in the same manner as the Services are required to be provided by
this Agreement and to otherwise cooperate with the Company in transitioning the
Services to a new manager(s) or in winding down the operations of the Company,
as applicable, including but not limited to granting the Company access to and
otherwise making available for copies any information related to the Company
held by the Manager (collectively, the “Transition Services”) for the respective
periods set forth on Exhibit D (each such period, a “Transition Service
Period”), commencing on the date on which the termination is effective
(“Transition Start Date”). The Company agrees to pay the Manager as provided in
this Agreement during the Transition Service Period.

11.2   Software Use & License.  Subject to the terms and conditions of this
Agreement, the Manager agrees to continue to provide any software and/or
licenses that the Manager provided during the Term that are necessary for the
performance of the Transition Services.

16

--------------------------------------------------------------------------------

 

11.3   Employees.

(a)   Offer of Employment.  During a Transition Service Period, the Company,
Cinemark and any of Cinemark’s Affiliates (any of the foregoing that makes any
such offer, the “New Facility Employer”) may make offers of employment to any
Facility-Level Employees.  During the Transition Service Period, the Manager
will make any employees of the Manager that work on an annual basis at the
Manager’s corporate offices and who dedicate at least eighty percent (80%) of
their working time to the operation and management of a Facility (the “Facility
Corporate Employees”) reasonably available to the New Facility Employer for
employment interviews.  Upon the commencement of the Transition Service Period,
the New Facility Employer will have the option, in its sole discretion, to
attempt to hire any Facility Corporate Employee.  To the extent such offers of
employment are accepted, upon accepting such offers of employment, such Facility
Corporate Employees and Facility-Level Employees’ employment with the Manager
shall terminate.  The Manager will assist in the transition of such employees
from the Manager to the New Facility Employer. The New Facility Employer may not
make offers of employment to any employees who are not Facility-Level Employees
or Facility Corporate Employees.

(b)   Severance Expenses.  If, upon termination of this Agreement, (i) New
Facility Employer does not offer employment to any Facility-Level Employee or
Facility Corporate Employee, and (ii) as a direct result of the termination of
this Agreement, the Manager terminates the employment of such employee, the
Company will be solely responsible for, and shall reimburse the Manager for all
costs incurred by the Manager associated with the failure of the New Facility
Employer to provide employment to any Facility-Level Employee or Facility
Corporate Employee, including, but not limited to, any severance or additional
compensation.  The Manager shall provide evidence of such severance costs and
any other documentation or support reasonably requested by the Company prior to
any such payment by the Company.

11.4   Financial and Tax Cooperation and Exchange of Information.  The Manager
shall provide and transition to the Company all financial information relating
to a Facility in a manner compatible with the Company’s financial reporting
system.  The Manager and the Company shall provide each other with such
assistance as reasonably may be requested by either of them with respect to a
Facility in connection with (a) the preparation of any tax return, amended tax
return or claim of refund or (b) any audit or other examination by any taxing
authority, or any judicial or administrative proceedings relating to liability
for taxes or tax reporting by the Company (including preparation of tax
reporting information to the members of the Company).  The Manager and the
Company will make themselves (and their respective employees) available, on a
mutually convenient basis, to provide explanations of any documents or
information provided under this Section 11.4.  Any information obtained under
this Section 11.4 shall be kept confidential, except as may be otherwise
necessary in connection with the filing of tax returns or claims for refund or
in conducting an audit or other proceeding.

17

--------------------------------------------------------------------------------

 

11.5   Post-Closing Access.  Subject to the restrictions of any applicable legal
requirement, the Manager, on the one hand, and the Company, on the other hand,
shall, following the termination of the Services and upon reasonable notice,
afford such other party or parties and their representatives reasonable access
(including the right to make photocopies, at the sole cost and expense of the
parties requesting such access), to the extent necessary in connection with the
Manager’s operation of a Facility prior to the Transition Start Date or the
Company’s operation of a Facility after the Transition Start Date, during normal
business hours and in a manner so as not to interfere unreasonably with such
other Party, to such other Party’s records related solely to a Facility,
including upon specific request, a complete copy of the books and records to the
extent permitted by applicable legal requirements and to the extent such books
and records are under such other Party’s or its Affiliates’ control.

11.6   Further Assurances. The Parties will cooperate reasonably with each other
and with their respective representatives in connection with any steps required
to be taken as part of their respective obligations under this Article XI, and
will (a) furnish upon request to each other such further information; (b)
execute and deliver to each other such other documents; and (c) do such other
acts and things, including obtain any consents and approvals required (if any),
all as the other Party may reasonably request for the purpose of carrying out
the intent of this Article XI and the Transition Services.

11.7   No Third Party Beneficiaries.  Nothing in this Article XI, express or
implied, is intended to confer on any person other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement. Nothing in this Article XI
shall create any third party beneficiary rights in any employee or any
beneficiary or dependents thereof or in any person other than the Parties to
this Agreement.

ARTICLE XII

MISCELLANEOUS

12.1   Exclusions and Limitations of Liability.

(a)   All warranties, representations, guarantees, conditions and terms, other
than those expressly set out in this Agreement, whether express or implied by
statute, common law, trade usage or otherwise and whether written or oral are
hereby expressly excluded to the fullest extent permissible by Law.

(b)   None of the Parties shall in any circumstances be liable for any claim,
whether arising in contract, tort or otherwise, for consequential, economic,
special or other indirect loss of any other Party, including losses calculated
by reference to lost profits, contracts, business, goodwill, income, production
or accruals of any such other Party (it being understood that if in connection
with any Proceeding a Party is required to pay damages to a third party based on
consequential, economic, special or other indirect losses of such third party,
such liability for such damages shall be deemed to be a direct loss of the Party
that is required to pay such amounts to such third party).

18

--------------------------------------------------------------------------------

 

(c)   The Company acknowledges and agrees that the Manager shall not have any
liability to the Company for any Losses made, suffered or incurred by the
Company as a result of (i) the Manager’s complying with the terms of this
Agreement or any directions or authorizations that are provided to the Manager
by the Company as specifically contemplated by this Agreement or (ii) if the
Manager requests in writing an authorization from the Company under Section 2.3
(together with a reasonably detailed written explanation of the reasons for such
request) in order to take a specified action but the Company does not provide
such requested authorization, the consequences of not taking the actions that
were the subject matter of such authorization request. In addition, the Company
acknowledges and agrees that, notwithstanding anything to the contrary contained
in this Agreement, the Manager shall not be required to incur any cost or make
any expenditure that is not contemplated by the Approved Budget then in effect
and shall have no liability to the Company for any Losses made, suffered or
incurred by the Company as a result of the Manager’s not incurring any such cost
or making any such expenditure or failing to take any related actions (including
rendering the Services) as a result thereof.

(d)   The Manager, its directors, agents, officers, employees, subsidiaries and
Affiliates, as agents of the Company, shall not be liable to the Company or to
any other Person for any act or omission committed in the performance of this
Agreement unless such act constitutes bad faith, gross negligence, fraud or
willful and wanton misconduct.  Notwithstanding any other provision in this
Agreement, in no event shall the Company make any claims against the Manager or
its Affiliates on account of any alleged errors of judgment made in good faith
in the development or operation of a Facility in accordance with the terms of
this Agreement.

(e)   The Parties accept that the limitations and exclusions set out in this
Section 12.1 are reasonable having regard to all the circumstances.

12.2   Company Subsidiaries.  The Parties acknowledge that the Company may cause
one or more Facilities to be owned by a Company Subsidiary.  The Manager agrees
that the Company may designate one or more Company Subsidiaries to receive the
Services to be performed by the Manager with respect to any Facility and all
references herein to the Company shall be construed to include any such Company
Subsidiary.  For the purpose of this Agreement, Company Account may include one
or more accounts of a Company Subsidiary designated by the Company to be used
with respect to the Services provided by Manager to such Company Subsidiary.

12.3   Succession and Assignment; No Third‑Party Beneficiaries.  This Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns.  No Party may assign, delegate,
sub‑contract or otherwise transfer either this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
Company (in the case of a transfer by the Manager) or the Manager (in the case
of a transfer by the Company); provided, that the Manager shall be entitled to
(a) designate one or more Affiliates of the Manager to perform its obligations
hereunder and/or (b) sub‑contract with third parties the performance of its
duties under this Agreement, provided that no such designation or sub‑contract
arrangement shall relieve any Party of its obligations under this
Agreement.  Except as expressly provided herein, this Agreement is for the sole
benefit of the

19

--------------------------------------------------------------------------------

 

Parties and nothing in this Agreement (whether expressed or implied) will give
or be construed to give any Person, other than the Parties, any legal or
equitable rights in connection with this Agreement.  Any purported assignment in
breach of this Section 12.3 shall be void and confer no rights on the purported
assignee.  

12.4   Transaction Costs.  Except as otherwise specified herein, the Company
shall bear the costs and expenses in connection with the preparation,
negotiation, execution and performance of this Agreement.

12.5   Notices and Communications.

(a)   All notices, requests, demands, claims and other communications required
or permitted to be delivered, given or otherwise provided under this Agreement
must be in writing and must be either personally delivered, mailed by first
class mail (postage prepaid and return receipt requested), sent by electronic
mail with confirmation of transmission by the transmitting equipment or sent by
reputable overnight courier service (charges prepaid) to the recipient at the
address below indicated:

If to the Company or a Company Subsidiary:

FE Concepts, LLC

12400 Coit Road, Suite 800

Dallas, TX 75251

Attention:       Gary Witherspoon

E‑mail:           gw@cbcap.com

with a copy (which shall not constitute notice) to:

Cinemark USA, Inc.

3900 Dallas Parkway, Suite 500

Plano, Texas  75093

Attention:       Michael Cavalier, General Counsel

E Mail:           mcavalier@cinemark.com

If to the Manager, to it at:

Cinema Operations, L.L.C.

12400 Coit Road, Suite 800

Dallas, Texas 75251

Attention:       W. Mark Moore

E‑Mail:           mmoore@epgusa.com

20

--------------------------------------------------------------------------------

 

with a copy (which shall not constitute notice) to:

Cinemark USA, Inc.

3900 Dallas Parkway, Suite 500

Plano, Texas  75093

Attention:        Michael Cavalier, General Counsel

E Mail:            mcavalier@cinemark.com

(b)   Each of the Parties may specify an address or email address different than
that set forth in Section 12.5(a) by giving notice in accordance with Section
12.5(a) to each of the other Parties.

12.6   Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.  In the event that any provision hereof would, under
applicable Law, be invalid or unenforceable in any respect, each Party hereto
intends that such provision will be construed by modifying or limiting it so as
to be valid and enforceable to the maximum extent compatible with, and possible
under, applicable Law.

12.7   Amendments, Waivers and Remedies.

(a)   No amendment or waiver of any provision of this Agreement will be valid
and binding unless it is in writing and signed, in the case of an amendment, by
each of the Parties hereto, or in the case of a waiver, by the Party against
whom the waiver is to be effective.

(b)   No waiver by any Party of any breach or violation of, or default under or
inaccuracy in, any representation, warranty or covenant hereunder, whether
intentional or not, will extend to any prior or subsequent breach or violation
of, or default under or inaccuracy in, any such representation, warranty or
covenant or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.  No delay or omission on the part of any Party in
exercising any right, power or remedy under this Agreement will operate as a
waiver thereof.

12.8   Confidentiality.

(a)   Subject to Section 12.8(b), the Parties shall treat as strictly
confidential all information received or obtained as a result of entering into
or performing this Agreement which relates to:  (i) the provisions of this
Agreement, or any document entered into pursuant to this Agreement; (ii) the
negotiations relating to this Agreement; (iii) the provision of the Services or
the Business; and/or (iv) any of the other Parties, or their respective
businesses, operations, assets, liabilities, financial condition or results of
operations.

(b)   The restrictions in Section 12.8(a) shall not apply to prevent the use or
disclosure of any confidential information if the relevant use or
disclosure:  (i) is required by applicable Law or any Governmental Authority of
competent jurisdiction, subject to the condition that the disclosing Party will
provide notice of such requirement to the non‑disclosing Parties prior to
disclosing any confidential information; (ii) is made to any legal, financial or
other adviser, auditor, financing source, shareholder or other Affiliate of the
disclosing Party,

21

--------------------------------------------------------------------------------

 

subject to the condition that the Party making the disclosure shall be
responsible for ensuring that such Persons comply with this Section 12.8 as if
they were parties to this Agreement; (iii) is made to the officers or employees
of the disclosing Party or any Affiliate thereof who need to know the
information for the purposes of the transactions effected or contemplated by
this Agreement, subject to the condition that the Party making the disclosure
shall be responsible for ensuring that such Persons comply with this Section
12.8 as if they were parties to this Agreement; (iv) is in or becomes part of
the public domain other than through an action of any Party; or (v) is approved
in writing in advance by the Company (in the case of a disclosure by the
Manager) or the Manager (in the case of a disclosure by the Company), as the
case may be.

12.9   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute but one and the same instrument.

12.10   Entire Agreement.  This Agreement constitutes the entire agreement among
the Parties hereto with respect to the subject matter hereof and supersedes any
and all prior discussions, negotiations, proposals, undertakings, understandings
and agreements, whether written or oral, with respect to such subject matter.

12.11   No Partnership, Etc..  Nothing in this Agreement or any document
referred to in it or any arrangement contemplated by it shall be construed as
creating a joint venture or partnership between the Parties for any purpose
whatsoever and no Party shall have the power or authority to bind any other
Party or impose any obligations on it to the benefit of any third party.

12.12   Construction.  The Parties have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement will be construed as if drafted jointly
by the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.  Except as otherwise explicitly specified to the contrary,
(a) references to a Section, Article or Schedule mean a Section or Article of,
or Schedule to, this Agreement, (b) the word “including” will be construed as
“including without limitation,” (c) references to a particular statute or
regulation include all rules and regulations thereunder and any predecessor or
successor statute, rules or regulation, in each case as amended or otherwise
modified from time to time and any reference to a document is to that document
as varied, supplemented or replaced from time to time by agreement between the
parties thereto, (d) the headings contained in this Agreement are for
convenience purposes only and will not in any way affect the meaning or
interpretation of this Agreement, (e) words in the singular or plural form
include the plural and singular form, respectively, (f) use of any gender
includes the other genders, (g) any reference to writing shall include any modes
of reproducing words in a legible and non‑transitory form, (h) references to a
particular Person include such Person’s successors and assigns to the extent not
prohibited by this Agreement, and (i) the Schedules and Recitals hereto form
part of this Agreement and shall have effect as if set out in full in the body
of this Agreement, and any reference to this Agreement includes the Schedules
and Recitals hereto.

22

--------------------------------------------------------------------------------

 

12.13   Governing Law.  This Agreement, the rights of the Parties hereunder and
all Proceedings arising in whole or in part under or in connection herewith,
will be governed by and construed in accordance with the domestic substantive
laws of the State of Texas, without giving effect to any choice or conflict of
law provision or rule that would cause the application of the laws of any other
jurisdiction.

12.14   Arbitration.  Any claim, dispute or other matter in question between the
Parties hereto arising out of or relating to this Agreement, the rights of the
Parties hereunder or the breach hereof, shall be decided by arbitration in
accordance with the rules of the American Arbitration Association in effect on
the Effective Date before three arbitrators; one designated by the Company, one
designated by the Manager and the third designated in accordance with the Rules
of the American Arbitration Association.  Any such arbitration shall be
conducted in Dallas, Texas, unless the Parties mutually agree to another
location.  The arbitrators shall be qualified by education, training or
experience as may be appropriate according to the nature of the claim, dispute
or other matter in question.  The foregoing agreement to arbitrate and any other
agreement to arbitrate shall be specifically enforceable under the prevailing
arbitration law.  The award rendered by the arbitrators shall be final, and
judgment may be entered upon it in accordance with applicable Law in any court
having jurisdiction thereof.  To the extent permitted by law, by agreeing to
engage in the arbitration provided for in this Section 12.14, the Parties waive
their right to appeal any decision made by the arbitrators.  The demand for
arbitration shall be made within a reasonable time after the claim, dispute or
other matter in question has arisen; and in no event shall it be made after the
date when institution of legal or equitable proceedings based on such claim,
dispute or other matter in question would be barred by the applicable statute of
limitations.  All costs and expenses (including reasonable attorneys’ fees and
costs) incurred in connection with any such arbitration shall be borne in the
manner which the arbitrators making the determination shall
direct.  Notwithstanding the provisions of this Section 12.14, either Party may
seek appropriate injunctive relief for any threatened breach.

12.15   Affiliate Transactions.  Subject to Article III, in connection with the
provision of the Management Services under this Agreement, the Manager may
purchase necessary goods, supplies, rights and services (a) from or through any
of its Affiliates or (b) pursuant to arrangements Manager Related Facilities so
long as (i) any such transaction, series of transactions or arrangement is
disclosed to the Company and approved by the Board including at least one Board
member not affiliated with the Manager, (ii) in respect of any such Affiliate
transaction or series of transactions, the terms and conditions thereof are
competitive with the prices and terms of goods, supplies, rights and services of
like quality available from non‑Affiliated third parties in an arm’s length
transaction, and (iii) in respect of such shared arrangements, the allocations
of costs with respect thereto are fair and reasonable and, if applicable,
consistent with the methodology used by the Manager and its subsidiaries and
Affiliates to allocate similar costs among the Manager Related Facilities.

12.16   Authority; Binding Agreement.  Each Party represents and warrants that
(a) it is a corporation, limited liability company, partnership or other entity,
as applicable, duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, (b) it has the requisite power and
authority to execute, deliver and perform this Agreement, (c) the execution,
delivery and performance by it of this Agreement has been duly and validly
authorized by all necessary actions on its part, and (d) this Agreement
constitutes the legal, valid and binding obligations of such Party, enforceable
against such Party in accordance with its terms.

23

--------------------------------------------------------------------------------

 

12.17   Further Assurances.  Each Party hereto shall further execute and deliver
all such other appropriate supplemental agreements and other instruments and
take such other action as which are or may be necessary or appropriate to
effectuate and carry out the provisions of this Agreement, may be necessary to
make this Agreement fully and legally effective, binding and enforceable as
between the Parties and as against third parties, or as the other Parties may
reasonably request.

12.18   Cooperation.  The Parties will, and will cause their respective
Affiliates to, in good faith, diligently communicate, consult and cooperate with
each other to facilitate each other’s performance of their respective and joint
responsibilities and duties under this Agreement, including, but not limited to,
any licensing responsibilities and duties.  The Parties will, and will cause
their respective Affiliates to, deal with each other on all matters related to
this Agreement and otherwise in good faith in an open manner as promptly as
possible under the given circumstances.  Wherever an approval or consent is
required in this Agreement by any Party, such approval or consent shall not be
unreasonably withheld, delayed or conditioned.  Each Party shall act reasonably
with respect to the Party’s responsibilities and obligations under this
Agreement.

12.19   Other Activities.  The Company acknowledges that the Manager and its
Affiliates are in the business of developing and operating entertainment
facilities that may be competitive with a Facility and that the Manager and its
Affiliates may in the future be presented with opportunities to develop new
entertainment facilities and acquire existing entertainment facilities.  Except
as may be set forth herein, the Parties agree that nothing in this Agreement
shall be construed to restrict the Manager from pursuing opportunities to
develop new entertainment facilities and acquire existing entertainment
facilities, and the pursuit of those ventures or activities by the Manager or
its Affiliates shall not be deemed wrongful or improper, even to the extent they
may be competitive with a Facility or might otherwise constitute an opportunity
for, the Company.  Without limiting the foregoing, the Manager and its
Affiliates may pursue concepts, ventures and opportunities on behalf of
themselves rather than on behalf of the Company and need not offer, and the
Company renounces any interest or expectancy as to participate in, such
concepts, ventures and opportunities to the Company.  Notwithstanding the
foregoing, for a period of five (5) years after the termination of this
Agreement neither Manager nor its Affiliates shall own, operate or acquire
entertainment facilities similar to a Facility within a eight (8) mile radius
from any Facility owned by the Company.

[SIGNATURE PAGES FOLLOW]

 

24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Management
Services Agreement as of the date first above written.

 

THE COMPANY:

 

FE CONCEPTS, LLC

 

 

By:

 

/s/ W. Mark Moore

Name:

 

W. Mark Moore

Title:

 

Manager

 

 

 

THE Manager:

 

CINEMA OPERATIONS, L.L.C.

 

 

By:

 

/s/ W. Mark Moore

Name:

 

W. Mark Moore

Title:

 

Manager

 

 

 

Signature Page to Management Services Agreement

--------------------------------------------------------------------------------

 

SCHEDULE I

CERTAIN DEFINED TERMS

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person.  For the purposes of this definition, “control” when used with
respect to any specified Person means the power to direct or cause the direction
of the management and policies of such Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.

“Agreement” has the meaning set forth in the Preamble hereto.

“Ancillary Revenues” has the meaning set forth in Section 2.3.

“Approved Budget” has the meaning set forth in Section 6.2.

“Authorized User(s)” shall mean any authorized agents, affiliates, subsidiaries,
divisions or subcontractors of the Company who shall require access to or use of
the Manager Software in connection with the operation or transition of a
Facility.

“Board” means the Board of Managers of the Company.

“Business” has the meaning set forth in Section 2.1.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for business in Dallas, Texas.

“Cash Expenditures” means all cash expenditures made by Manager pursuant to or
in accordance with this Agreement, or which the Company shall otherwise
authorize or approve, during any applicable or pertinent period in connection
with the construction, development or operation of a Facility or any part
thereof, including, but not limited to, film rental payments, rents under
Facility leases, payroll and payroll expenses of Facility-level personnel of
whatsoever nature and taxes, concession expenses, advertising, supplies, utility
charges, repairs, maintenance and replacements (whether deemed to be a capital
item or expense for accounting purposes), and insurance premiums and all other
expenses of operation of a Facility.  Cash Expenditures shall also include (i)
real estate or other taxes, assessments, levies or charges and (ii) debt service
or any other sums or charges payable under any mortgage or deed of trust
affecting a Facility or any part thereof.

“Cause” means (i) the commission of fraud, embezzlement or theft by the Manager
as determined by a court of competent jurisdiction; (ii) a breach by the Manager
of this Agreement, if such breach is not cured within five (5) Business Days
(for any monetary breach) or sixty (60) days (for any non-monetary breach that
the Manager makes reasonable efforts to cure during such cure period) after the
Company provides written notice of such breach to the Manager; (iii) the
intentional wrongful damage by the Company to the business reputation of the
Company or its subsidiaries in a manner that has a material adverse effect on
the Company and its subsidiaries, all only if so determined by a court of
competent jurisdiction or (iv) the occurrence of a Class B Default or a Class B
Conversion under the LLC Agreement.

Schedule I - 1

--------------------------------------------------------------------------------

 

“Cinemark” means Cinemark USA, Inc.

“Company” has the meaning set forth in the Preamble.

“Company Account” has the meaning set forth in Section 7.3(a).

“Company Default” means a breach by the Company of this Agreement if such breach
is not cured within five (5) Business Days (for any monetary breach) or sixty
(60) days (for any non-monetary breach that the Company makes reasonable efforts
to cure during such cure period) after the Manager provides written notice of
such breach to the Company.

“Company Expenses” has the meaning set forth in Section 7.2.

“Company Indemnified Person” has the meaning set forth in Section 9.1.

“Company Software” means that certain proprietary software owned by the Company
and used by the Manager to operate a Facility as of the Transition Start Date;
including all related documentation and enhancements to Company Software.

“Company Subsidiary” means any corporation, limited liability company, limited
partnership or other entity that is directly or indirectly wholly owned by the
Company.

“Company Trademarks” means the registered and unregistered names, logos,
insignia, trademarks, trade dress and other intellectual property specified by
the Company from time to time.

“Contracts” has the meaning set forth in Section 2.1.

“Development Services” means all supervision and administrative services (other
than the Management Services and the Staffing Services) necessary for the
construction and development of a Facility as more fully described in Schedule
II, including the provision of any and all main office employees as may be
necessary for the supervision and implementation of the construction and
development of a Facility.

“Documentation” shall mean the user guides, manuals and associated documentation
for use by the Company and Authorized Users in connection with the Manager
Software.

“Effective Date” has the meaning set forth in the Preamble hereto.

“Facilities” has the meaning set forth in the Recitals hereto.

“Facility Corporate Employee” has the meaning set forth in Section 11.3.

“Facility-Level Employees” means employees employed by the Manager who work at a
Facility (including Facility managers, assistant managers, management trainees
and other employees).

Schedule I - 2

--------------------------------------------------------------------------------

 

“Fiscal Month” means each fiscal month within the Company’s Fiscal Year, as
determined by the Manager.

“Fiscal Quarter” means each fiscal quarter which shall consist of three Fiscal
Months.

“Fiscal Year” means the Company’s fiscal year which shall be a 52-53 week tax
year ending on the Sunday closest to December 31 of each year.  

“GAAP” has the meaning set forth in Section 3.1(e).

“Governmental Authority” means any United States federal, state or local
government or any foreign government, or any political subdivision thereof, any
multinational organization or authority or any authority, agency or commission
entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any arbitrator or arbitral body.

“Law” means any United States federal, state or local, or any foreign, law,
statute, standard, ordinance, code, rule, regulation, resolution or
promulgation, any order, writ, judgment, injunction, decree, stipulation,
ruling, determination or award entered by or with any Governmental Authority, or
any license, franchise, permit or similar right granted under any of the
foregoing, or any similar provision having the force or effect of law.

“Lease” and “Leases” have the meanings set forth in Section 2.4.

“LLC Agreement” has the meaning set forth in the Recitals hereto.

“Losses” has the meaning set forth in Section 9.1.

“Management Services” means all management and operational services (other than
the Development Services and Staffing Services) necessary for the day‑to‑day
operation of the Business, including:

(a)   the day‑to‑day management and administrative operations of a Facility and
the Business in the areas of concessions purchasing, facilities management,
finance and accounting, human resources, marketing and public relations,
operations, ticket sales, projection and sound equipment maintenance and
property management, each as more fully described in Schedule III; and

(b)   the provision of any and all main office employees as may be necessary
for the supervision and direction of the day‑to‑day management and
administrative operations of a Facility and the Business.

“Manager” has the meaning set forth in the Preamble hereto.

“Manager Indemnified Persons” has the meaning set forth in Section 9.1.

“Manager Overhead Costs” has the meaning set forth in Section 7.2.

Schedule I - 3

--------------------------------------------------------------------------------

 

“Manager Related Facility” means an entertainment facility (other than a
Facility) owned or operated by the Manager or its Affiliates.

“Manager Subsidiary” means any corporation, limited liability company, limited
partnership or other entity that is directly or indirectly wholly owned by the
Manager.

“Negative Cash Flow Funding Amount” has the meaning set forth in Section 7.3.

“Negative Cash Flow Projection” has the meaning set forth in Section 7.3.

“New Facility Employer” has the meaning set forth in Section 11.3.

“Parties” has the meaning set forth in the Preamble hereto.

“Permitted Liens” means (i) liens for taxes not yet due and payable; (ii) liens
for taxes which are being contested in good faith; (iii)  liens of any landlord,
carrier, warehouseman, mechanic, materialman and any like liens arising in the
ordinary course of business for sums that are not delinquent; (iv) easements,
rights of way, zoning ordinances and other similar liens affecting real
property; (v) liens and other encumbrances in favor of banks which are
borrowings of the Company approved by the Board and (vi) liens and other
encumbrances arising by operation of law.

“Person” means any individual or corporation, association, partnership, limited
liability company, joint venture, joint stock or other company, business trust,
trust, organization, governmental or regulatory body or authority or other
entity of any kind.

“Proceeding” means any action, cause of action or suit (whether in contract or
tort or otherwise), litigation (whether at law or in equity, whether civil or
criminal), controversy, assessment, arbitration, investigation, hearing, charge,
complaint, demand, notice or proceeding to, from, by or before any Governmental
Authority.

“Quarterly Statement” has the meaning set forth in Section 7.3(b).

“Services” means the Development Services, the Management Services and the
Staffing Services.

“Software” shall mean that certain proprietary software owned by the Manager and
used by the Manager to operate a Facility as of the Transition Start Date.

“Staffing Services” means the recruitment, employment, training and supervision
by the Manager of such employees at a Facility (including Facility managers,
assistant managers, management trainees and other employees) as are reasonably
necessary to enable the Manager to provide the Management Services, including
responsibility for the oversight of all everyday human resources issues relating
to a Facility, including issues with respect to compensation, fringe benefits,
employment duration, the assignment of duties, negotiations and settlements with
any labor disputes, procuring and maintaining adequate workers’ compensation
insurance as may be required by Law, collection and remitting of payroll taxes
and the filing of any tax returns as are required with respect to such taxes.

Schedule I - 4

--------------------------------------------------------------------------------

 

“Term” has the meaning set forth in Section 10.1.

“Theater Construction Expertise” has the meaning set forth in Section 1.3.

“Theater Services” means the consulting services related to auditorium
construction, film booking and buying, training, theater operations and such
other services as may be provided by Cinemark under the Theater Services
Agreement.

“Theater Services Agreement” means the Theater Services Agreement between the
Company and Cinemark of even date herewith pursuant to which Cinemark has agreed
to provide the Theater Services.

“Third Party Claim” has the meaning set forth in Section 9.1(a).

“Trigger Event” has the meaning set forth in Section 7.1(c).

“Transition Services” has the meaning set forth in Section 11.1(a).

“Transition Service Period” has the meaning set forth in Section 11.1(a).

“Transition Start Date” has the meaning set forth in Section 11.1(a).

 

 

Schedule I - 5

--------------------------------------------------------------------------------

 

SCHEDULE II

DEVELOPMENT SERVICES

 

Discipline

Service

Site Selection

Identification of potential Facility locations, obtaining feasibility or
demographic studies, financial analysis of potential Facility sites,
recommendations to the Board regarding site selection; acquisition of real
estate.

Planning

Facility design, obtaining zoning, infrastructure plans, building permits,
engaging architects and other services required for construction planning,
construction cost analysis, and Board presentations related to construction
planning, arranging construction and permanent financing for Facility.

Construction

Obtaining all construction plans and permits, entering into contracts on
commercially reasonable terms on behalf of the Company with architects,
engineers, tradesmen and other independent contractors to perform services and
supervising the administration and monitoring the performance of all work to be
performed and services to be rendered under all such contracts.

Development

Taking all actions necessary to equip Facility including entering into purchase
agreements or leases for furniture, fixtures and equipment, supervision of
interior design and build out.

Leasing

If applicable, negotiation of any landlord lease for real property and any
equipment leases for equipment used at a Facility.

Detailed Services

Schedule II-A lists in further detail specific matters to be included in the
Development Services.

 

Schedule II - 1

--------------------------------------------------------------------------------

 

SCHEDULE II-A

REAL ESTATE

 

1.

Market and Site Sourcing:

 

2.

Real Estate Contract, Contract Due Diligence (to include soils, title work,
environmental), REA and Closing:

 

3.

Site Location Due Diligence:

 

•

Civil Engineer

 

•

Environmental Engineer

 

•

Geotechnical Engineer

 

•

Architect

 

•

City incentive consultants

 

4.

City Entitlement Due Diligence:

 

•

Zoning

 

•

Zoned for intended use, PD or zoning change required?

 

•

Parking Code

 

•

Site Planning and platting

 

•

Utilities at the site or need to be extend?

 

•

On site Detention Required?

 

•

Are Off Sites Required? Who handles? Who pays?  Are City Incentives need and
available?

 

•

Is the city pro-development of this site, neutral or anti-development?

 

•

Are the neighbors pro-development of this site, neutral or anti-development?

 

•

Impact Fees

 

•

Alcohol sales acceptable?

 

5.

Excess pad sites/property:

 

•

Development issues

 

•

Marketing

 

•

Sales Contract

CONSTRUCTION

 

1.

In development:

 

•

Advise RE and senior management on construction issues 

 

•

Secure due diligence reports (geotechnical, environmental, traffic…)

 

•

Coordinate schematic site and building design

 

•

Identify and engage consultants

 

•

Work thru entitlement process

 

•

Work thru civil engineering issues

 

•

Identify and design off site work

 

•

Direct development of building elevations 

Schedule II-A - 1

--------------------------------------------------------------------------------

 

 

2.

In design:

 

•

Review and development of site plan

 

•

Establish the floor plans

 

•

Review and development of auditorium section sight line studies

 

•

Establish finish materials

 

•

Review and development of millwork package

 

•

Review of kitchen/equipment design

 

•

Internal meetings/reviews with Ops, Theatre Tech, F&B

 

•

Periodic drawing reviews and coordination meetings/calls as needed

 

•

Development of Interior and Exterior Sign package

 

•

Vendor coordination/review

 

•

Coordinate permitting process

 

•

Coordinate bidding process

 

•

Analyze bids and award contract

 

3.

In construction:

 

•

Request and Authorize Purchase Orders for Owner Furnished Equipment

 

•

Site visits during construction

 

•

Review, assess and establish scheduling milestones

 

•

Coordinate contractors and outside vendors (signage, millwork, HVAC equipment…)

 

•

Coordinate final set-up of furniture

 

•

Review construction deficiencies and monitor completion of punch-list
corrections

 

•

Coordinate system start-up and training of operations staff

 

•

Advise Marketing on opening issues

 

4.

In operation, service and maintain:

 

•

Roof

 

•

After Hours Lighting

 

•

Kiosks (with Theatre Technology)

 

•

Customer Parking Areas

 

•

Doors

 

•

Drainage System

 

•

Driveways-S/C

 

•

Electrical System

 

•

Doors

 

•

Fire panel /extinguisher

 

•

Concession  Equipment

 

•

Recliners

 

•

Floor Coverings

 

•

Glass

 

•

HVAC System

 

•

Lighting interior & exterior

 

•

Painting-Ext of Theatre

Schedule II-A - 2

--------------------------------------------------------------------------------

 

 

•

Plumbing  / toilet partitions

 

•

Signage

 

•

Sprinkler System (with Purchasing)

 

•

Trash Removal/Compactor (with Purchasing)

 

•

Windows/Frames/Glass

 

•

Wiring

 

•

Restoration services

 

•

Burglar alarm service and repair

 

•

Keying and coring of the building

 

•

Bio Hazard removal

 

•

CCTV

 

•

Ceiling tile replacement

 

•

Soda tower service

 

•

CO2 line repair

 

•

Digital menu board systems

 

•

Auditorium LED signage

 

•

Elevator/ Escalators

 

•

Emergency lighting

 

•

Energy management systems

 

•

Millwork in the concession and restroom areas

 

•

Screens/ masking/ drapery repair

 

•

Pest control

 

•

Refrigeration equipment

 

•

Managers safe

 

•

Ceiling tile replacement

 

•

Speaker replacement

 

•

Wall vinyl

 

•

Wall carpet replacement

 

 

Schedule II-A - 3

--------------------------------------------------------------------------------

 

SCHEDULE III

MANAGEMENT SERVICES

 

Discipline

 

Service

Food, beverage, concessions and Purchasing

 

Purchasing, contracting for (on behalf of and in the name of the Company) and
managing the purchase and sale of all merchandise, materials, food, beverages,
concessions, supplies and other products to be sold by or used in connection
with the ordinary course operation of a Facility (including retail products) and
setting prices with respect to any such products sold at a Facility.

Service Contracting

 

Entering into, on behalf of and in the name of the Company, such service,
maintenance and other Contracts, or otherwise obtaining or providing such
service or maintenance as shall be necessary or appropriate for the ordinary
course operation and maintenance of a Facility, including the equipment and
systems located in or servicing such Facilities, contracting for (on behalf of
and in the name of the Company) the provision of utilities, elevator
maintenance, telephone service, interior cleaning, window cleaning, landscape
maintenance, rubbish removal, parking lot maintenance, fuel, heating and air
conditioning maintenance, security, vermin and insect extermination and other
necessary utilities and services, materials and supplies.

Facilities Management

 

Managing a Facility in the ordinary course, including the maintenance of all
restaurant furniture, kitchen equipment, games, rides, bowling equipment,
projection and sound equipment, mechanical and electrical equipment and plant,
cleaning and security, time‑management systems and fire and intruder alarm
systems.

Information Systems

 

Purchasing, or contracting for, all information systems (including point of sale
systems and all hardware and software) necessary, appropriate or convenient for
the operation of the Business in a manner consistent with the operation of the
Manager Related Facilities; including the installation and maintenance of all
information systems.

Schedule III - 1

--------------------------------------------------------------------------------

 

Finance and Accounting

 

Providing the following everyday treasury, finance and accounting services:

Rendering the necessary auditing, accounting and bookkeeping services generally
required in the management of the affairs and operation of the Business,
including:

(a)     maintenance of accounting records for a Facility and the Business;

(b)     payment as agent for the Company of amounts owing to third party
suppliers of goods or services;

(c)     the preparation of relevant financial statements relating to a Facility
provided for in this Agreement including arranging for the annual audit of the
books and records of the Company;

(d)     the preparation and filing when due of all federal, state and local tax
returns;

(e)     the maintenance of fixed asset ledgers for the Company;

(f)     cash management of the Business, including opening Company Accounts and
liaison with banks at which Company Accounts are located;

(g)     preparation of budgets; and

(h)     preparation of financial forecasts.

Facility‑Level Marketing; Advertising and Public Relations

 

Day‑to‑day marketing, advertising and public relations with respect to a
Facility, including (a) advertising allowances, sponsorship campaigns, radio and
press listings, monitoring of existing on‑screen advertising arrangements, but
not including any marketing or public relations in connection with the launch
and continued marketing of any new or different brand other than the “Strike +
Reel” brand and (b) receiving, considering and handling the complaints of all
guests and users of any of the services or facilities of a Facility.

Everyday Operational Decisions and Planning

 

Subject to Article III, everyday operational decisions arising during the
ordinary course of business at a Facility, including policies with respect to
show‑times, hours of operation, ticket sales and ticketing issues and regional
manager audits.

Collections and Payment; Bank Accounts

 

Collecting all revenues of the Business and paying (on behalf of the Company)
all operating expenses relating to a Facility on behalf of and in the name of
the Company.

Schedule III - 2

--------------------------------------------------------------------------------

 

Property Management

 

Everyday property management of a Facility which may arise during the ordinary
course of business, including (a) arranging for the making or installing, in the
name of the Company, of all alterations, renovations, repairs, decorations,
replacements, and equipment installations as may be reasonably necessary for the
continued operation of a Facility in a manner consistent the standards required
of and maintained by the Company and (b) all landlord and tenant issues,
utilities and refuse removal.

Certain Taxes

 

Remitting on behalf of the Company when due to the proper Governmental
Authorities all taxes on box office admissions that are not measured by net
income and all sales taxes on other Facility revenues.

Permits

 

Obtaining and maintaining, on behalf of and in the name of the Company, as the
case may be, all licenses, permits and authorizations from any Governmental
Authorities that are necessary for the operation of a Facility in the manner
required by this Agreement including all occupancy and food and beverage
permits, alcoholic beverage licenses and other required permits (it being
understood that the Company shall be required to execute and deliver any and all
applications and other documents and to otherwise cooperate with the Manager in
applying for, obtaining and maintaining all such licenses, permits and
authorizations).

Detailed Services

 

Schedule III-A lists in further detail specific matters to be included in the
Management Services.

 

 

 

Schedule III - 3

--------------------------------------------------------------------------------

 

SCHEDULE III-A

THEATRE TECHNOLOGY

 

•

Appoint a person who has the responsibilities of a “Theater Technology Assistant
(TTA)” or equivalent that would be responsible for, and the point of contact for
the operation and maintenance of the digital equipment and the CSC / booth
engineers

 

•

Have the “TTA” or equivalent trained using the provided supplied training
material and pass a digital cinema knowledge test

 

•

Perform the programing and operate the digital projection and TMS equipment per
Cinemark’s digital cinema instruction manuals

 

•

Perform all weekly, monthly, and quarterly maintenances on the digital
projection and TMS equipment per Cinemark’s maintenance manuals

 

•

Perform troubleshooting and emergency support using the CSC as their only point
of contact for digital cinema issues

ACCOUNTING/FINANCE/TAX

 

•

General Ledger

 

•

Fixed Assets

 

•

AP

 

•

AR

 

•

Cash Management

 

•

Income & Sales Tax Reporting

 

•

Property Tax Reporting

IT

 

•

POS System

 

•

Web Site

 

•

Internet & Mobile Ticketing

 

•

Gift Card Sales

FOOD & BEVERAGE

 

•

Procuring Beverages

 

•

Procuring Candy & Popcorn

 

•

Procuring Enhanced Food Items

INSURANCE/RISK MANAGEMENT

 

•

GL

 

•

Property/Casualty

 

•

Excess Coverage

 

•

Unemployment Compensation

1.



Schedule III-A - 1

--------------------------------------------------------------------------------

 

HUMAN RESOURCES

 

•

Employees

 

•

Health and Welfare Benefits

 

•

Payroll

 

•

Employment Taxes

MARKETING

 

1.

Digital Media

 

2.

Marketing & Promotions / Corporate Branding:

 

3.

Creative Services / Advertising:

 

•

Create advertising campaigns

 

•

Create content and manage digital menu boards and digital displays

 

•

Manage and create content for traditional media assets (i.e., Print, radio,
billboards, TV, etc.)

 

4.

Event Marketing / Sponsorship:

 

5.

PR / Communications:

 

•

Manage press relations

 

6.

Business Development / NCM Advertising:

 

 

Schedule III-A - 2

--------------------------------------------------------------------------------

 

SCHEDULE IV

SPECIFIED EXAMPLES OF COMPANY EXPENSES

COST OF SALES:

Film rental

Concessions

Food

Beverages

Merchandise

FACILITY OPERATING COSTS:

Facility‑level employee related:

Salaries and Wages

Commission & Bonus

Payroll Taxes (FICA, Medicare, SUI, FUTA)

Other Employee Expense

Employee Training

Employee Benefits Outside Payroll Processing Service Fee

Any virtual print fees or alternative content fees paid pursuant to any digital
projector agreements for the digital projectors at a Facility

Benefits Administration Costs

Maintenance, cleaning and supplies:

Armored Car Fees

Outside Janitorial Service

Exterminating

Film Delivery

Rubbish Removal

Security Guards

Bank Charges

Credit Card Fees

Supplies (cleaning, bulbs, computer, ticket stock, uniforms)

Repairs and Maintenance

Miscellaneous Costs

Utilities:

Electric

Water and Sewer Fuel Oil and Gas Telephone and Internet

Insurance and professional fees:

Insurance

Self-insured retention charges

Advertising and promotion:

Directories

Advertising‑Coop

Promotion Expense

Schedule IV - 1

 

--------------------------------------------------------------------------------

 

Other:

Postage and overnight delivery

Office Supplies

Dues and Subscriptions

Licenses and Permits

Over/Short Theater Cash

Property Taxes

Equipment Rental

Travel Expense (airfare, car rental, mileage, lodging, meals)

Consulting Costs

Legal Expense

Rent:

Rent to third parties

Common Area Maintenance

Percentage Rent

Schedule IV - 2

 